The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, Arkansas 71611-8367
Dear Senator Bradford:
This is in response to your request for an opinion on four questions relating to the availability of records under the "Arkansas Freedom of Information Act," ("FOIA"), codified at A.C.A. §§ 25-19-101 to -107 (Repl. 1996 and Supp. 1997). You ask that I assume the following facts:
  A citizen of Arkansas has filed a Freedom of Information Request for roughly nine months of long distance outgoing phone records from all phone, fax machines, and mobile phones in a Prosecuting Attorney's Office. The custodian of those records is the County Clerk. The request specifically asks that the telephone numbers of any victim of crime, witness to a crime, confidential informant, or undercover police officer to be blacked-out and that the rest of the telephone number be released.
Your questions in this regard are as follows:
  1) What specific types of phone records are exempt under the law from disclosure?
  2) How long under the law do the prosecuting attorney and county clerk have to turn over the blacked-out records?
  3) Assuming the records have not been turned over after a two-month wait, what remedies are available to the requesting party?
  4) Must the requesting party bear the cost of complying with this request (e.g., must the requesting party pay for the calls made to re-verify the identity of those at the telephone numbers or for the time used by county employees to comply with the request)?
It is my understanding that the questions you pose are the subject of pending litigation in Jefferson County. See Office of ProsecutingAttorney, Eleventh Judicial District West v. Mike Angel (Civ-98-571-3, Jefferson County Circuit Court — Division 3). I must decline to address your questions based upon the long-standing policy of this office against issuing opinions on matters in litigation. An answer to your question will be provided through the judicial branch.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh